          Case 20-30336 Document 64 Filed in TXSB on 01/22/20 Page 1 of 6



                        IN THE UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                                                  )
In re:                                                            )   Chapter 11
                                                                  )
MCDERMOTT INTERNATIONAL, INC., et al.,1                           )   Case No. 20-30336 (DRJ)
                                                                  )
                           Debtors.                               )   (Joint Administration Requested)
                                                                  )   (Emergency Hearing Requested)

                AGENDA FOR HEARING ON FIRST DAY MOTIONS
          SCHEDULED FOR JANUARY 23, 2020, AT 9:00 A.M. (PREVAILING
       CENTRAL TIME), BEFORE THE HONORABLE DAVID R. JONES AT THE
      UNITED STATES BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT
     OF TEXAS, AT COURTROOM 400 515 RUSK STREET, HOUSTON, TEXAS 77002

         The above-captioned debtors and debtors in possession (collectively, the “Debtors”) hereby

file their agenda for matters set for hearing on January 23, 2020, at 9:00 a.m. (prevailing Central

Time).

1.       Declaration of John R. Castellano, Chief Transformation Officer of McDermott
         International, Inc., in Support of the Debtors’ First Day Motions [Docket No. 62].

                  Status: This Declaration will be relied upon as evidentiary support for the
                  voluntary chapter 11 petitions and the first day matters listed below. Mr.
                  Castellano will be present in the courtroom and prepared to testify regarding the
                  subject matter of his declaration.

2.       Declaration of David Dickson, President and Chief Executive Officer of McDermott
         International, Inc., in Support of the Chapter 11 Petitions [Docket No. 29].

                  Status: This Declaration will be relied upon as evidentiary support for the
                  voluntary chapter 11 petitions and the first day matters listed below. Mr. Dickson
                  will be present in the courtroom and prepared to testify regarding the subject
                  matter of his declaration.




1    A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
     proposed claims and noticing agent at https://cases.primeclerk.com/McDermott. The location of Debtor
     McDermott International, Inc.’s principal place of business and the Debtors’ service address in these chapter 11
     cases is 757 North Eldridge Parkway, Houston, Texas 77079.



KE 65877092
      Case 20-30336 Document 64 Filed in TXSB on 01/22/20 Page 2 of 6



3.   Notice of Designation as Complex Chapter 11 Bankruptcy Case [Docket No. 17].

            Status: This matter is going forward.

4.   Debtors’ Emergency Motion for Entry of Interim and Final Orders (I) Authorizing the
     Debtors to Obtain Postpetition Financing Pursuant to Section 364 of the Bankruptcy
     Code, (II) Authorizing the Use of Cash Collateral Pursuant to Section 363 of the
     Bankruptcy Code, (III) Granting Adequate Protection to the Prepetition First Lien
     Secured Parties and the Prepetition Secured Parties Pursuant to Sections 361, 362, 363,
     and 364 of the Bankruptcy Code, (IV) Granting Liens and Superpriority Claims,
     (V) Modifying the Automatic Stay, and (VI) Scheduling a Final Hearing
     [Docket No. 56].

     A.     Declaration of Roopesh Shah in Support of the Debtors’ Emergency Motion for
            Entry of Interim and Final Orders (I) Authorizing the Debtors to Obtain
            Postpetition Financing Pursuant to Section 364 of the Bankruptcy Code,
            (II) Authorizing the Use of Cash Collateral Pursuant to Section 363 of the
            Bankruptcy Code, (III) Granting Adequate Protection to the Prepetition First Lien
            Secured Parties and the Prepetition Secured Parties Pursuant to Sections 361, 362,
            363, and 364 of the Bankruptcy Code, (IV) Granting Liens and Superpriority
            Claims, (V) Modifying the Automatic Stay, and (VI) Scheduling a Final Hearing
            [Docket No. 56].

            Status: This matter is going forward.

5.   Debtors’ Emergency Motion for Entry of an Order (I) Authorizing the Debtors to (A)
     Enter Into, and Perform Under, Amended and Restated Hedge Agreements, (B) Enter
     Into, and Perform Under, New Hedge Agreements, (C) Grant Superpriority Claims, and (D)
     Modify the Automatic Stay, and (II) Granting Related Relief [Docket No. 19].

            Status: This matter is going forward.

6.   Debtors’ Emergency Motion for Entry of Interim and Final Orders Authorizing the
     Debtors to (I) Continue to Operate Their Cash Management System and Maintain
     Existing Bank Accounts and (II) Continue to Perform Intercompany Transactions
     [Docket No. 15].

            Status: This matter is going forward.

7.   Debtors’ Emergency Motion for Entry of an Order Authorizing the Debtors to (I) Pay
     Prepetition Wages, Salaries, Other Compensation, and Reimbursable Expenses and
     (II) Continue Employee Benefits Programs [Docket No. 9].

            Status: This matter is going forward.




                                            2
       Case 20-30336 Document 64 Filed in TXSB on 01/22/20 Page 3 of 6



8.    Debtors’ Emergency Motion for Entry of an Order Authorizing the Debtors to (I) Honor
      and Incur Obligations Under Customer Contracts and (II) Obtain New Customer
      Contracts, and (III) Utilize the Contract Procedures to Settle Post-Petition Disputes
      [Docket No. 12].

             Status: This matter is going forward.

9.    Debtors’ Emergency Motion for Entry of Interim and Final Orders (I) Authorizing the
      Payment of Foreign Claims, Lien Claims, 503(b)(9) Claims, and Other Claims,
      (II) Confirming Administrative Expense Priority of Outstanding Purchase Orders
      [Docket No. 13].

             Status: This matter is going forward.

10.   Debtors’ Emergency Motion for Entry of Interim and Final Order Approving
      Continuation of Surety Bond Program [Docket No. 18].

             Status: This matter is going forward.

11.   Debtors’ Emergency Motion for Entry of an Order Authorizing the Debtors to
      (I) Continue Insurance Coverage Entered into Prepetition and Satisfy Prepetition
      Obligations Related Thereto, (II) Renew, Amend, Supplement, Extend, and Purchase
      Insurance Policies, (III) Honor the Terms of the Premium Financing Agreement and Pay
      Premiums Thereunder, and (IV) Enter into New Premium Financing Agreement
      [Docket No. 11].

             Status: This matter is going forward.

12.   Debtors’ Emergency Motion for Entry of an Orders Authorizing the Payment of Certain
      Taxes and Fees [Docket No. 14].

             Status: This matter is going forward.

13.   Debtors’ Emergency Motion for Entry of Interim and Final Orders Approving
      Notification and Hearing Procedures for Certain Transfers of and Declarations of
      Worthlessness with Respect to Common Stock and Preferred Stock [Docket No. 16].

             Status: This matter is going forward.

14.   Debtors’ Emergency Motion for Entry of an Order (I) Restating and Enforcing the
      Worldwide Automatic Stay, Anti-Discrimination Provisions, and Ipso Facto Protections
      of the Bankruptcy Code, (II) Permitting the Debtors to Modify the Automatic Stay in
      Their Sole Discretion to Proceed with Litigation or Contested Matters Commenced
      Prepetition, (III) Approving the Form and Manner of Notice [Docket No. 10]

             Status: This matter is going forward.



                                             3
       Case 20-30336 Document 64 Filed in TXSB on 01/22/20 Page 4 of 6



15.   Debtors’ Emergency Motion for Entry of an Order (I) Approving the Debtors’ Proposed
      Adequate Assurance of Payment for Future Utility Services, (II) Prohibiting Utility
      Provider from Altering, Refusing, or Discontinuing Services, and (III) Approving the
      Debtors’ Proposed Procedures for Resolving Adequate Assurance Requests
      [Docket No. 8].

             Status: This matter is going forward.

16.   Debtors’ Emergency Motion for Entry of an Order (I) Authorizing the Debtors to File a
      Consolidated List of Creditors and a Consolidated List of the 50 Largest Unsecured
      Creditors, (II) Waiving the Requirement to File a List of Equity Security Holders,
      (III) Authorizing the Debtors to Redact Certain Personal Identification Information and
      (IV) Approving the Form and Manner of Notifying Creditors of the Commencement of
      These Chapter 11 Cases [Docket No. 6].

             Status: This matter is going forward.

17.   Debtors’ Emergency Application for Entry of an Order Authorizing the Employment and
      Retention of Prime Clerk LLC as Claims, Noticing, and Solicitation Agent
      [Docket No. 7].

             Status: This matter is going forward.

18.   Debtors’ Emergency Motion for Entry of an Order (I) Scheduling a Combined Disclosure
      Statement Approval and Plan Confirmation Hearing, (II) Establishing Plan and
      Disclosure Statement Objection and Reply Deadlines and Related Procedures,
      (III) Approving the Form and Manner of Notice of Commencement, (IV) Approving the
      Rights Offering Procedures and Related Materials, (V) Waiving the Requirement that the
      U.S. Trustee Convene a Meeting of Creditors, (VI) Waiving the Requirement that the
      Debtors File Schedules and Statements, (VII) Approving the Form and Manner of Notice
      of Bid Deadlines and an Auction, and (VIII) Granting Related Relief [Docket No. 27].

             Status: This matter is going forward.



                        [Remainder of page intentionally left blank.]




                                             4
        Case 20-30336 Document 64 Filed in TXSB on 01/22/20 Page 5 of 6



Houston, Texas
January 22, 2020

/s/Matthew Cavenaugh
JACKSON WALKER L.L.P.                        KIRKLAND & ELLIS LLP
Matthew D. Cavenaugh (TX Bar No. 24062656)   KIRKLAND & ELLIS INTERNATIONAL LLP
Jennifer F. Wertz (TX Bar No. 24072822)      Joshua A. Sussberg, P.C. (pro hac vice pending)
Kristhy M. Peguero (TX Bar No. 24102776)     Christopher T. Greco, P.C. (pro hac vice pending)
Veronica A. Polnick (TX Bar No. 24079148)    Anthony R. Grossi (pro hac vice pending)
1401 McKinney Street, Suite 1900             601 Lexington Avenue
Houston, Texas 77010                         New York, New York 10022
Telephone:      (713) 752-4200               Telephone:      (212) 446-4800
Facsimile:      (713) 752-4221               Facsimile:      (212) 446-4900
Email:          mcavenaugh@jw.com            Email:       joshua.sussberg@kirkland.com
                jwertz@jw.com                             christopher.greco@kirkland.com
                kpeguero@jw.com                           anthony.grossi@kirkland.com
                vpolnick@jw.com
                                             -and-
Proposed Co-Counsel to the Debtors
and Debtors in Possession                    James H.M. Sprayregen, P.C.
                                             John R. Luze (pro hac vice pending)
                                             300 North LaSalle Street
                                             Chicago, Illinois 60654
                                             Telephone: (312) 862-2000
                                             Facsimile: (312) 862-2200
                                             Email:        james.sprayregen@kirkland.com
                                                           john.luze@kirkland.com

                                             Proposed Co-Counsel to the Debtors
                                             and Debtors in Possession
        Case 20-30336 Document 64 Filed in TXSB on 01/22/20 Page 6 of 6



                                     Certificate of Service

        I certify that on January 22, 2020, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                                      /s/ Matthew D. Cavenaugh
                                                      Matthew D. Cavenaugh
